DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an adhesive film having a peel strength ratio satisfying Equation 1 in claim 1 that is formed from an adhesive composition comprising a hydroxyl group-containing (meth)acrylic copolymer and about 0.1 to about 5 parts by weight silicone-containing (meth)acrylic compound per 100 parts by weight hydroxyl group-containing (meth)acrylic copolymer, does not reasonably provide enablement for an adhesive film having a peel strength ratio satisfying Equation 1 that is formed from an adhesive composition comprising a hydroxyl group-containing (meth)acrylic copolymer and a silicone-containing (meth)acrylic compound contained in an amount outside this range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-10 and 12-20 can be used as claimed and whether claims 1-10 and 12-20 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1-10 and 12-20, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-10 and 12-20 read on an adhesive film having the required peel strength ratio formed from an adhesive composition with an amount of silicone-containing (meth)acrylic compound outside the range of about 0.1 to 5 parts by wt per 100 parts by weight hydroxyl group-containing (meth)acrylic copolymer while the specification shows that adhesive films formed from adhesives in which all components are identical except for the amount of silicone-containing (meth)acrylate fail to achieve the desired peel strength ratio when the amount of silicone-containing (meth)acrylate falls outside this range (contrast Examples 1-3 and 4-7 with Comparative Examples 2 and 3, respectively).
	(b) There is no direction or guidance presented for an adhesive film having the required peel strength ratio formed from an adhesive composition with an amount of silicone-containing (meth)acrylic compound outside the range of about 0.1 to 5 parts by wt per 100 parts by weight hydroxyl group-containing (meth)acrylic copolymer.
	(c) There is an absence of working examples concerning an adhesive film having the required peel strength ratio formed from an adhesive composition with an amount of silicone-containing (meth)acrylic compound outside the range of about 0.1 to 5 parts by wt per 100 parts by weight hydroxyl group-containing (meth)acrylic copolymer.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-10 and 12-20.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (and claims 2-20 due to their dependency from claim 1) is rendered indefinite because the claim does not recite the adherend from which peel strengths P1 and P3 are measured.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (WO 2019/045479 A1).
	Since WO 2019/045479 A1 is not in the English language, citations in this action refer to US 2020/0347269 A1 which is the printed application of the US national stage application for WO 2019/045479 A1.
	It is noted that WO 2019/045479 A1 common inventors and a common applicant with the instant invention.  Since WO 2019/045479 A1 was published before the filing date of the instant invention and priority has not be perfected back to the date of priority document, WO 2019/045479 A1 qualifies as prior art under 35 U.S.C. 102(a)(1).  Moreover, in the event that it can be shown that the invention as claimed is supported by the priority document, WO 2019/045479 A1 would still qualify as prior art under 35 U.S.C. 102(a)(2) based upon the earlier effectively filed date of the reference.
	Rejections under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Rejections under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Kim et al. is directed to an adhesive film for an optical member (paragraph 0001).  The adhesive is designed to exhibit a peel strength change rate of about 10% or less between room temperature and high temperature (paragraphs 0033-0035).  The adhesive is formed from a composition including an initiator and a monomer mixture comprising at least two kinds of (meth)acrylic monomers and a silicon-containing (meth)acrylate (paragraph 0047).  In one embodiment, the monomer mixture includes a hydroxyl group-containing (meth)acrylate, an alkyl group-containing (meth)acrylate, a cyclic functional group-containing (meth)acrylic monomer, and a silicon-containing (meth)acrylate (paragraph 0109).  The silicon-containing (meth)acrylate is a polyorganosiloxane with (meth)acrylate groups on one or both ends of the polyorganosiloxane chain (paragraphs 0059-0063).  The cyclic functional group-containing (meth)acrylic monomer may be methacryloylmorpholine (paragraph 0112).  A preferred concentration of the alkyl group-containing (meth)acrylate is about 50 to 95 wt% (paragraph 0055).  A preferred concentration of the hydroxyl group-containing (meth)acrylate is as low as about 10 wt% (paragraph 0056).  The concentration of the cyclic functional group-containing (meth)acrylate is about 1 to 10 wt% (paragraph 0114).  A preferred concentration of the silicon-containing (meth)acrylate is about 0.5 to 15 wt% (paragraph 0065).  The initiator may be a photoinitiator (paragraph 0081).  The adhesive composition may further contain a crosslinking agent (paragraph 0099), such as a polyfunctional (meth)acrylate capable of being cured by actinic radiation (paragraph 0105).  
	Kim et al. are silent regarding the peel strength ratio, as defined by Equation 1 in instant claim 1, of their adhesive film.  However, since the adhesive appears to be composed of the same materials as that of the instant invention (i.e. hydroxyl group-containing (meth)acrylate, an alkyl group-containing (meth)acrylate, a cyclic functional group-containing (meth)acrylic monomer, and a silicon-containing (meth)acrylate) that have been cured under the same conditions (i.e. using lamp at wavelength of about 300-400 nm and dose of about 400 to 3,000 mJ/cm2 - see paragraph 0100 of Kim et al. and paragraph 0052 on page 10 of the instant specification) for the purpose of obtaining an optical adhesive with minimal change in peel strength after heating (e.g. paragraphs 0033-0039), one of ordinary skill in the art would expect the adhesive of Kim et al. to inherently possess P1 and P3 values that satisfy the limitations of claims 1, 2, and 5.

Claim Rejections - 35 USC § 103
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/045479 A1) in view of Cho et al. (US 2017/0253769 A1).
	Kim et al. teach or suggest all the limitations of claims 15-18, as outlined above, except for the presence of organic nanoparticles in the adhesive layer.
	Cho et al. is directed to an adhesive film for use in an optical display (paragraph 0003).  The adhesive comprises a (meth)acrylic copolymer formed from a mixture of monomers (paragraph 0048).  The adhesive may contain organic nanoparticles (paragraph 0076) having a core-shell structure satisfying Equation 2 in instant claim 16 (paragraph 0078).  The nanoparticles are present at a concentration of about 0.5 to 10 parts by weight per 100 parts of (meth)acrylic monomer (paragraph 0089).  The addition of the organic nanoparticles to the adhesive provides good foldability of the adhesive film at room and/or high temperatures, improved viscoelasticity at low and/or room temperature, and stable viscoelasticity and improved reliability at high temperature (paragraph 0076).
	It would have been obvious to one of ordinary skill in the art to add the organic nanoparticles of Cho et al. to the adhesive of Kim et al. to improve the foldability, viscoelasticity, and reliability of the adhesive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787